                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - - -

MICHAEL SCOTT,
                                                                   OPINION AND ORDER
                             Plaintiff,
                                                                       19-cv-283-bbc
              v.

CO A. DEGROOT, CO ARNY, CO GOMM,
CO DETRIECH, CO FRUBROADT
AND SGT. WEYCKER,

                            Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - - -

       Pro se plaintiff Michael Scott is incarcerated at the Green Bay Correctional

Institution. He filed this proposed civil action under 42 U.S.C. § 1983, contending that

prison staff have violated his constitutional rights in a number of ways. He has requested

leave to proceed without prepayment of the filing fee, but as he acknowledges in his

complaint, he has “struck out” under 28 U.S.C. § 1915(g). Under § 1915(g), a prisoner is

not allowed to bring a civil action in federal court without first paying the fee, if three or

more of his civil actions or appeals have been dismissed as frivolous, malicious or for failure

to state a claim upon which relief may be granted. The sole exception to the three-strikes

rule is if the plaintiff’s pleadings show that he is in imminent danger of serious physical

injury. 28 U.S.C. § 1915(g).

       Court records confirm that plaintiff has filed at least three previous civil actions while

imprisoned that were dismissed as frivolous or for failure to state a claim. Scott v. Aurora



                                               1
Sinai, 09-C-745 (E.D. Wis. Sept. 23, 2009); Scott v. McCabe, 10-cv-138- bbc (W.D. Wis.

Apr. 26, 2010); Scott v. Columbia Correctional Institution, 11-cv-384-bbc (W.D. Wis. July

7, 2011). Consequently, plaintiff may not proceed with this action without prepaying the

fees unless he shows that he is in imminent danger of serious physical injury. After reviewing

plaintiff’s complaint, I conclude that he may not proceed without prepayment of the filing

fee because his complaint does not allege that he is in imminent danger. Therefore, I am

dismissing his complaint without prejudice. If plaintiff pays the $400 filing fee, I will reopen

the case and screen it under 28 U.S.C. § 1915A.




                                          OPINION

       Plaintiff acknowledges in his complaint that he must plead facts supporting a finding

of imminent danger of serious physical injury.        Nonetheless, he has failed to do so.

Plaintiff’s allegations are difficult to follow. I understand him to be alleging that in March

2019, defendants Sergeant Weycker, CO Arny and CO Detriech delivered his meal tray to

him by pushed the tray through the trap onto the floor. Defendants CO Gomm and CO

Frubroadt then came to plaintiff’s cell and told him he could have a bagged meal if he gave

the tray back. Plaintiff refused, asking to speak to a “white shirt” about the incident and

about his tooth pain. (Plaintiff is proceeding on claims regarding his tooth pain and dental

needs in 18-cv-68-bbc.) Defendants refused to call a supervisor, and plaintiff filed an inmate

complaint about the incident. Defendant DeGroot, an inmate complaint examiner, rejected

plaintiff’s complaint multiple times on the ground that plaintiff was complaining about more



                                               2
than one issue, in violation of Department of Corrections regulations.

       Plaintiff’s allegations do not support an inference that plaintiff faces imminent danger

of serious physical injury sufficient to invoke the exception provided in § 1915(g). Although

plaintiff mentions his tooth problems, he is proceeding on claims relating to his tooth in

another lawsuit already. The gist of his new complaint seems to be about prison staff

pushing food onto the floor of his cell, refusing to call a supervisor and then refusing to

process his inmate complaints. These allegations concern events that have already occurred

and do not support a finding of imminent danger, as none of his allegations suggests that

plaintiff is facing a “genuine emergency” or a “real and proximate” threat of serious harm.

Heimermann v. Litscher, 337 F.3d 781, 782 (7th Cir. 2003).              Therefore, plaintiff’s

complaint does not meet the exception under § 1915(g).

       Because plaintiff has not identified a genuine emergency, he may not proceed without

prepayment of the filing fee. I will dismiss this case without prejudice. If plaintiff pays the

$400 filing fee, he may move to reopen the case.




                                           ORDER

       IT IS ORDERED that

       1. Plaintiff Michael Scott is DENIED leave to proceed in forma pauperis under 28

U.S.C. § 1915(g).

       2. This case is DISMISSED without prejudice, subject to being reopened if plaintiff




                                              3
submits the $400 filing fee by July 23, 2019.

             Entered this 2d day of July, 2019.

                                         BY THE COURT:

                                         /s/
                                         ________________________
                                         BARBARA B. CRABB
                                         District Judge




                                            4
